Citation Nr: 9929335	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  95-33 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
rating for postoperative osteoarthritis of the right ankle, 
currently rated as 10 percent disabling.

2.  Entitlement to the assignment of a higher disability 
rating for postoperative osteoarthritis of the left ankle, 
currently rated as 10 percent disabling.

3.  Entitlement to the assignment of a higher (compensable) 
disability rating for residuals of a fracture of the right 
fourth metacarpal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1988 to April 
1994, with two years and 10 months prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas.  The case was subsequently transferred to 
the Chicago, Illinois, Regional Office (RO).  A notice of 
disagreement was received in July 1994, a statement of the 
case was issued in August 1994, and a substantive appeal was 
received in November 1994. 

This matter was previously before the Board in January 1999, 
at which time the case was remanded to the RO for additional 
development.  After completing the additional development and 
in the course of readjudicating the case, the RO rendered an 
April 1999 determination that recharacterized the first two 
issues from postoperative synovitis of the right and left 
ankles, to postoperative osteoarthritis of the right and left 
ankles.  This April 1999 RO determination also increased the 
veteran's disability ratings for postoperative right ankle 
osteoarthritis and post-operative left ankle osteoarthritis 
to 10 percent disabling, each, effective April 15, 1994.  As 
the veteran has not limited his appeal to a 10 percent 
disability rating, these issues remain in appellate status.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board further observes that the issue of entitlement to a 
10 percent disability rating for multiple, noncompensable 
service-connected disabilities pursuant to 38 C.F.R. § 3.324 
was rendered moot by the RO's assignment of compensable 
disability ratings for the service-connected disabilities 
described above.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained.

2.  The veteran's postoperative osteoarthritis of the right 
ankle is productive of no more than moderate limitation of 
motion.

3.  The veteran's postoperative osteoarthritis of the left 
ankle is productive of no more than moderate limitation of 
motion.

4.  The veteran's residuals of a fracture of the right fourth 
metacarpal is not productive of ankylosis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for postoperative osteoarthritis of the right 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5271 (1998).

2.  The schedular criteria for a disability rating in excess 
of 10 percent for postoperative osteoarthritis of the left 
ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003, 5271 (1998).

3.  The schedular criteria for a compensable disability 
rating for the residuals of a fracture of the right fourth 
metacarpal have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The veteran is appealing the original 
assignment of disability ratings following awards of service 
connection, and, as such, the claims for higher ratings are 
well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
evidence of record includes the veteran's service medical 
records, VA examination reports, VA treatment records, and 
the veteran's RO hearing testimony and written statements.  
The Board finds that all relevant resolution of the issues on 
appeal has been obtained.  Therefore, no further assistance 
to the veteran with the development of evidence is required.  

Pursuant to a July 1994 rating decision, the veteran was 
granted service connection for postoperative right ankle 
synovitis, postoperative left ankle synovitis, and for the 
residuals of a fracture to the right fourth metacarpal.  
Service connection for these disabilities were granted, in 
part, on the basis of service medical records showing the 
veteran underwent bilateral ankle surgery and was diagnosed 
with ankle synovitis, bilaterally, and for an injury to the 
right hand that required a cast.  Noncompensable disability 
ratings were assigned for all of these disabilities.  

As previously explained, subsequent to the January 1999 Board 
remand, separate 10 percent disability ratings were assigned 
by the RO in April 1999 for the post-operative right ankle 
osteoarthritis and post operative left ankle osteoarthritis, 
effective April 15, 1994.  The noncompensable disability 
rating for the residuals of a right fourth metacarpal 
fracture has remained in effect ever since the RO's initial 
grant of service-connection in July 1994.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  In addition, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.

I.  Right and Left Ankle Osteoarthritis

A May 1994 VA general medical examination report recounted 
the veteran's complaints of bilateral ankle pain, which 
worsened with prolonged standing.  Objectively, there was no 
evidence of muscle atrophy, swelling, or tenderness on 
palpation.  The diagnosis was status post arthroscopic 
surgery of the bilateral ankles, with residual pain.  

A May 1994 VA examination report noted the veteran's history 
of being a status postoperative bilateral ankle arthroscopic 
surgery patient.  Objectively, there was no swelling or 
deformity, he could ambulate without difficulty, and he could 
rise on his toes and heels, and bear weight.  Range of motion 
of both ankles were the same: dorsiflexion to 20 degrees; 
plantar flexion to 45 degrees; inversion to 30 degrees; and 
eversion to 20 degrees.  The diagnosis was status post 
arthroscopic surgery of bilateral ankles, with residual pain.

A May 1994 VA radiology report revealed an impression of 
degenerative arthritis, both ankles.  An April 1995 VA report 
stated the impression to be a negative right ankle, and a 
probable small old avulsion fracture in the left ankle.  A 
January 1999 VA radiology report stated an impression of 
bilateral ankle degenerative changes and slight widening of 
the left ankle mortise.

A February 1999 VA examination report recited the veteran's 
complaints of having bad bouts of ankle swelling once every 
six months.  He reported that extensive walking or standing 
for a long time would cause his symptoms to worsen.  On 
physical examination, the ankles were not red or swollen, nor 
was any effusion detected.  Range of motion for the right 
ankle was measured as dorsiflexion to 10 degrees and plantar 
flexion to 30 degrees, while the left ankle was measured as 
dorsiflexion to 10 degrees and plantar flexion to 25 degrees.  
There was audible and palpable crackling of both ankles with 
inversion and eversion, which were both full on range of 
motion.  The examiner commented that he had reviewed existing 
X-rays showing osteoarthritis in both ankles.  The diagnosis 
was ankle pain with osteoarthritis. 

The Board finds that the veteran's right and left ankle 
postoperative osteoarthritis disabilities are properly rated 
under, 38 C.F.R. § 4.71a, Diagnostic Code 5003, which 
provides the guidelines for rating degenerative arthritis 
(including osteoarthritis).  Diagnostic Code 5003 directs 
that the disability will be rated on the basis of limitation 
of motion under the appropriate Diagnostic Codes for the 
specific joint or joints involved.  In this case, that is 
Diagnostic Code 5271, which provides for a 20 percent 
disability rating for marked limitation of motion, and 10 
percent disability rating for moderate limitation of motion.  
After reviewing the evidence in light of the diagnostic 
criteria, the Board concludes that the range of motion 
measurements recorded for each ankle in the February 1999 VA 
examination report are reflective of moderate limitation of 
motion, but not higher.  The Board notes here that normal 
dorsiflexion is to 20 degrees and normal plantar flexion is 
to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The most recent 
VA examination shows the veteran's range of motion to be 
generally in the middle range of the normal range of motion, 
and the Board thus equates such findings to moderate 
limitation of motion.  Comparing the most recent examination 
results with the findings on examination in May 1994, it is 
clear that the severity of the ankle disabilities has 
increased since May 1994 (at which time range of motion of 
both ankles was essentially normal).  However, the RO has 
recognized such increase in severity by assigning the current 
10 percent rating for each ankle.  In fact, it appears that 
the RO has liberally viewed the evidence and made the 10 
percent ratings retroactive to April 1994.  

The Board has also considered Diagnostic Codes 5270, 5272-4, 
which also concern the ankle and provide for disability 
ratings in excess of 10 percent, but finds them inapplicable 
in this case because the medical evidence does not show that 
the veteran has any ankylosis, malunion of the os calcic or 
astragalus, or that there was an astragalectomy.  

Further, the Board acknowledges that 38 C.F.R. §§ 4.40, 4.45, 
4.59 are for application here.  However, while the veteran 
does suffer pain and swelling of the ankles, there is no 
objective evidence of additional functional loss due to such 
symptoms so that a disability rating is excess of 10 percent 
is warranted under these regulations.  See Deluca v. Brown, 8 
Vet. App. 202 (1995).  That is, while the veteran's right and 
left ankle disabilities are symptomatic of some residual pain 
and palpable crackling with inversion and eversion, there is 
no clinical indication that his symptoms result in a 
functional limitation to a degree that would support a 
disability ratings in excess of 10 percent. 

II.  Right Fourth Metacarpal Fracture Residuals

VA radiology reports in August 1990 and November 1990 reveal 
that the veteran sustained a fracture to the right fourth 
metacarpal.  A May 1994 VA radiology report stated that there 
was a mild deformity of the shaft of the fourth metacarpal.  
An August 1994 VA radiology report showed there was no 
evidence of a fracture, dislocation, or other bone or joint 
pathology; the impression was a negative examination.  

A May 1994 VA general medical examination report recounted 
the veteran's right hand complaints of intermittent pain with 
weather changes, and cramping with use of tools.  There was 
no tenderness of the right hand detected on palpation.  The 
diagnosis was status post fractured right hand, with residual 
pain. 

A May 1994 VA examination report of the right hand recited 
the veteran's complaints of intermittent pain associated with 
weather changes, cramping on tool use, and decreased 
strength.  Objectively, the hand appeared normal with no 
evidence of deformity, swelling, or trauma.  Range of motion 
at the metacarpophalangeal joint was full on extension, with 
30 degrees hyperextension and 90 degrees flexion without 
pain.  Strength was 5+/5, bilaterally, with resistance.  The 
right hand exhibited good grip, a good ability to grasp 
objects, and to function. X-rays reportedly revealed an old, 
well-healed fracture to the right fourth metacarpal.  The 
diagnosis was status post fractured right hand, with residual 
intermittent pain.

A September 1994 VA treatment record shows the veteran 
experienced sharp pains and numbness in the right hand that 
had caused him difficulty in using his right hand.  It was 
reported that muscle strength was difficult to assess because 
of pain.

A February 1999 VA radiology report the impression to be an 
old, well healed fracture of the proximal right fourth 
metacarpal 

A February 1999 VA examination report recounted the veteran's 
history of having fractured his right fourth metacarpal, and 
the veteran's complaints of cramping when engaging in 
activity such as screwing, hammering, typing, or carrying 
heavy objects.  Objectively, there was a visual deformity of 
the right fourth metacarpal area.  There was full range of 
motion of all fingers.  Strength was 5/5 for the thumb and 
index finger, but 4/5 for the middle finger, ring finger, and 
little finger.  There were no abnormalities of sensation over 
the right hand or fingers, but dexterity was difficult with 
regard to picking up a dime with his thumb and all other 
fingers of the hand.  The diagnosis was "[m]ild medial 
displacement of the right hand with weakness on fine motion 
and with fatiguing work of the right hand."

The veteran's disability due to the residuals of a fracture 
of the right fourth metacarpal is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227, which provides the criteria 
for rating disabilities of individual fingers, based on 
ankylosis of fingers other than the thumb, index finger, and 
middle finger.  The Board notes that under this Diagnostic 
Code, favorable and unfavorable ankylosis of the fourth 
finger is rated as noncompensable (unless extremely 
unfavorable ankylosis is present).  Thus, although there is 
no medical evidence of ankylosis affecting the fourth finger, 
even assuming ankylosis was present, there would still be no 
basis for a compensable disability rating.  

The Board has also applied 38 C.F.R. §§ 4.40,4.45.  Although 
there is some objective evidence that the veteran's right 
fourth metacarpal disability is symptomatic of some residual 
pain and incoordination on use, as well as some weakness, 
there is no clinical indication that these symptoms result in 
a functional limitation to a degree that would warrant a 
compensable disability rating under these regulations.  
Deluca. 

III.  Conclusion

The Board finds that the respective 10 percent disability 
ratings for the right and left ankle disabilities, and the 
noncompensable disability rating for the residuals of a right 
metacarpal fracture, adequately represent the extent of the 
veteran's disabilities over the entire time period since 
their initial assignment, as contemplated by Fenderson. 

The Board also finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, there has been no showing by the veteran that 
any of his service-connected disabilities have resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalizations.  Therefore, in the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash, at 227 (1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and does not doubt that his disabilities are 
productive of impairment.  However, when viewed in the 
context of the controlling regulatory diagnostic criteria, 
the Board must conclude that the preponderance of the 
evidence is against entitlement to a rating in excess of the 
ratings herein affirmed at this time.  It follows that the 
provisions of 38 U.S.C.A. § 5107(b) do not otherwise provide 
a basis for favorable resolutions of the issues on appeal.  
The veteran may always advance new increased rating claims 
should the severity of his disabilities increase in the 
future.  


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

